DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 7/20/2022, which amended claims 1, 5, 7, and 14 and cancelled claim 11. Claims 1-10 and 12-17 are currently pending.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suita et al. (WO2016/121635, Suita hereinafter; English translation included and referenced below) in view of Sakamoto (US Patent No. 4,958,083).  
Regarding claim 1, Suita discloses a reticle transfer device, configured to convey a reticle between different components (Figs. 1, 6-7, 15, 17), and comprising: 
a bearing member, configured to bear the reticle (Figs. 1, 6-7, 15, 17, mask case 30 bears the mask M); 
a light source, the light source being arranged on, a side for bearing the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle (Figs. 1, 4, 6-7, 15, 17, page 6, second full paragraph, page 9, third full paragraph (paragraph beginning with “As shown in Fig. 7”) and fourth full paragraph, page 18, mask case transport unit 61 includes detection device 63 comprising detectors 63a, 63b, and 63c emitting beams LB2, LB3, and LB4. Second detection unit 63b that irradiates the pattern surface Ma of the mask M with light using light beam LB3 emitted from an LED);
a light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light (Figs. 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, page 18, mask case transport unit 61 includes detection device 63 having second detection unit 63b that detects light reflected from the pattern surface MA of the mask M); 
wherein the reticle transfer device further comprises a base and a mechanical member (Figs. 6-7, 15, 17, page 8, transport apparatus H1 includes mask case transport unit 61 and a holding unit 64 of a horizontal drive part 67 connected to raising/lowering drive part 68), an end part of one end of the mechanical member being fixed to the base (Figs. 6-7, 15, 17, page 8, mask case transport unit 61 is attached to holding unit 64 of horizontal drive part 67 on one side of mask case transport unit 61), an end part of the other end of the mechanical member being connected to the bearing member (Figs. 6-7, 15, 17, mask case transport unit 61 is connected to mask case 30 on the upper surface of the mask case transport unit 61), the mechanical member and the bearing member together forming a mechanical arm (Figs. 1, 2, 6-7, 13, 15, 17, page 8, page 9, the mask case transport unit 61 and mask case 30 form an arm to move the mask M), the mechanical member being configured to move along a first preset path to convey the reticle between the different components (Figs. 1-2, 6-7, 13, 15, 17, pages 10-11, mask case transport unit 61 transports the mask M within mask case 30 into and out of storage unit 65 and temporary storage unit 66 or to transport vehicle V), the light source being connected to the mechanical member (Figs. 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, page 18, mask case transport unit 61 includes second detection unit 63b that irradiates the pattern surface Ma of the mask M with light using light beam LB3 emitted from an LED). Although Suit discloses a controller (Figs. 1, 6, 7, page 9, third full paragraph and fourth full paragraph, controller CONT), Suita does not appear to explicitly describe a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal. 
Sakamoto discloses a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller, electrically connected to the light detector as taught by Sakamoto with the light detector in the reticle transfer device as taught by Suita since including a controller, electrically connected to the light detector is commonly used to facilitate automatic and accurate detection of defects during inspection (Sakamoto, col. 1, lines 57-59).
Regarding claim 4, Suita as modified by Sakamoto discloses wherein the irradiation light is a parallel light beam (Suita, Figs. 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, the light emitted by the LED of detection unit 63b is collimated by a collimator lens). 
Regarding claim 9, Suita as modified by Sakamoto discloses wherein the controller is configured to obtain an actual intensity of the reflected light based on the light detection signal and determine whether particulate matter exists on the surface of the reticle based on the actual intensity of the reflected light (Sakamoto, Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 33-59, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).

Claims 2, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 1 above, and further in view of Mori et al. (US PGPub 2008/0252869, Mori hereinafter). 
Regarding claim 2, Suita as modified by Sakamoto discloses wherein the bearing member has a first area for bearing the reticle (Suita, Figs. 2, 4, 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, the mask case 30 supports mask M on support portions 34B, 34C), but Suita as modified by Sakamoto does not appear to explicitly describe an orthographic projection of the light source on the bearing member is located outside of the first area.
Mori discloses wherein the bearing member has a first area for bearing the reticle (Figs. 1, 6-11, paras. [0055], [0087]-[0088], a reticle holder 31, a portion of movable part 110 supports the reticle R, 17), and an orthographic projection of the light source on the bearing member is located outside of the first area (Figs. 1, 6-11, paras. [0026], [0055], [0058], [0077], [0087], [0100]-[0104], the light source 42, 126 is outside the exposure light transmission space under the reticle R and emits inspection light obliquely. The light source is positioned such that an orthographic projection of the light source is located on fixed part 34, 122 of reticle stage 30, 109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an orthographic projection of the light source on the bearing member is located outside of the first area as taught by Mori as the location of the light source in the device as taught by Suita as modified by Sakamoto since including an orthographic projection of the light source on the bearing member is located outside of the first area is commonly used to arrange the light source to supply light obliquely to the reticle surface for surface inspection (Mori, para. [0016]), enabling a compact arrangement of the inspection device. 
Regarding claim 3, although Suita as modified by Sakamoto in view of Mori discloses the orthographic projection of the light source on the bearing member (Mori, Figs. 1, 6-11, paras. [0026], [0055], [0058], [0077], [0087], [0100]-[0104], the light source is positioned such that an orthographic projection of the light source is located on fixed part 34, 122 of reticle stage 30, 109), Suita as modified by Sakamoto in view of Mori does not appear to explicitly describe wherein the orthographic projection of the light source on the bearing member adjoins an edge of the first area. However, since Suita as modified by Sakamoto in view of Mori discloses the general condition of the orthographic projection of the light source on the bearing member, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included optimizing the location of the orthographic projection of the light source on the bearing member in the device as taught by Suita as modified by Sakamoto in view of Mori to have obtained the orthographic projection of the light source on the bearing member adjoins an edge of the first area since arranging the orthographic projection of the light source on the bearing member such that it adjoins an edge of the first area would have only required routine skill in the art to have discovered the optimum location of the orthographic projection of the light source on the bearing member in relation to the first area to allow accurate inspection in a compact inspection device. 
Regarding claim 12, Suita as modified by Sakamoto in view of Mori discloses wherein a boundary size of the first area is the same as that of the reticle (Suita, Figs. 2, 4, 6-7, page 4, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, the mask case 30 supports mask M on support portions 34B, 34C).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 4 above, and further in view of Kobayashi (US PGPub 2006/0238752). 
Regarding claim 5, Suita as modified by Sakamoto does not appear to explicitly describe an actuator, connected to the light source, the actuator being configured to actuate the light source to move a light spot formed by the irradiation light on the reticle along a second preset path, wherein the second preset path covers the reticle.
Kobayashi discloses further comprising: an actuator, connected to the light source, the actuator being configured to actuate the light source to move a light spot formed by the irradiation light on the reticle along a second preset path, wherein the second preset path covers the reticle (Figs. 1-6, 14, paras. [0007], [0041], [0044], [0072], the inspection forming unit 7 is scanned with respect to the reticle 1 using a necessary actuator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an actuator, connected to the light source, the actuator being configured to actuate the light source to move a light spot formed by the irradiation light on the reticle along a second preset path, wherein the second preset path covers the reticle as taught by Kobayashi in the reticle transfer device as taught by Suita as modified by Sakamoto since including an actuator, connected to the light source, the actuator being configured to actuate the light source to move a light spot formed by the irradiation light on the reticle along a second preset path, wherein the second preset path covers the reticle is commonly used to perform full particle inspection of the entire surface of the reticle. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 1 above, and further in view of Shiba et al. (US Patent No. 4,669,875, Shiba hereinafter). 
Regarding claim 6, Suita as modified by Sakamoto does not appear to explicitly describe wherein the irradiation light is a focused light beam.
Shiba discloses wherein the irradiation light is a focused light beam (Figs. 2, 3, 10, 11, 15, 16, 23, col. 3, lines 61-68, col. 4, lines 1-14, col. 7, lines 33-46, lens 31 is an fθ lens to focus light on the surface of substrate 21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the irradiation light is a focused light beam as taught by Shiba in the device as taught by Suita as modified by Sakamoto since including wherein the irradiation light is a focused light beam is commonly used to permit accurate particle detection by scanning using a simple construction (Shiba, col. 1, lines 35-40). 
Regarding claim 7, Suita as modified by Sakamoto in view of Shiba discloses further comprising: a first optical assembly, located in a light path of the irradiation light, wherein the first optical assembly comprises at least one of a reflecting mirror or a refractor to direct all of the irradiation light to the surface of the reticle (Shiba, Figs. 2, 3, 10, 11, 15, 16, 23, col. 3, lines 61-68, col. 4, lines 1-14, col. 7, lines 33-46, lens 31 is an fθ lens to focus light on the surface of substrate 21); and
a second optical assembly, located in a light path of the reflected light, wherein the second optical assembly comprises at least one of a reflecting mirror or a refractor to converge the reflected light at the light detector (Shiba, Figs. 2, 3, 10, 11, 23, 25, col. 4, lines 25-50, light detection system 37 includes condenser lens 40 to direct light to photoelectric conversion device 38). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 1 above, and further in view of Heerens et al. (US PGPub 2003/0184720, Heerens hereinafter). 
Regarding claim 8, Suita as modified by Sakamoto does not appear to explicitly describe further comprising a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle.
Heerens discloses a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle (Figs. 2, 4, paras. [0021], [0049], [0061], [0063]-[0069], the cleaning tool supplies an inert gas to the surface to be cleaned to remove contaminants, and the cleaning and detection devices are incorporated in the patterning device handling unit to inspect and clean patterning devices as directed by control system 150). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle as taught by Heerens in the reticle transfer device as taught by Suita as modified by Sakamoto since including a purging member arranged on, the side for bearing the reticle, of the bearing member, wherein the purging member is electrically connected to the controller so as to be controlled by the controller, and the purging member is configured to remove the particulate matter from the reticle by gas blowing responsive to determining that the particulate matter exists on the surface of the reticle is commonly used to provide automated cleaning without opening a lithography apparatus to provide improved throughput (Heerens, paras. [0013], [0067]-[0068]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 1 above, and further in view of Romanovsky et al. (US PGPub 2013/0016436, Romanovsky hereinafter). 
Regarding claim 10, Suita as modified by Sakamoto does not appear to explicitly describe wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time.
Romanovsky discloses wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the object based on the propagation time (Figs. 1, 3-6, 9, 12, paras. [0058], [0076], [0078]-[0079], the illumination system simultaneously illuminates the substrate, and the particles are detected when light scattered by particles upon reflection at the surface of the substrate  arrive at specific arrival times. The illumination formed by pulses of light and the sensor acquisition rate may also be synchronized to the pulse frequency to determine particles). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time as taught by Romanovsky with the controller in the device as taught by Suita as modified by Sakamoto since including wherein the controller is configured to obtain a propagation time of the irradiation light and a propagation time of the reflected light based on the light detection signal, and determine whether particulate matter exists on the surface of the reticle based on the propagation time is commonly used to gather additional information about the defects on the surface under inspection (Romanovsky, para. [0078]).  


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto as applied to claim 1 above, and further in view of Mizoguchi et al. (US Patent No. 6,008,497, Mizoguchi hereinafter).
Regarding claim 13, Suita as modified by Sakamoto does not appear to explicitly describe further comprising a power source for powering the light source, and a switching device electrically connected between the power source and the light source.
Mizuguchi discloses a power source for powering the light source, and a switching device electrically connected between the power source and the light source (Fig. 9, col. 17, lines 6-28, laser power source 5 supplies power to the laser chamber of laser 1, and a switch element is included to produce discharge between the power supply and the laser chamber). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a power source for powering the light source, and a switching device electrically connected between the power source and the light source as taught by Mizoguchi in the reticle transfer device as taught by Suita as modified by Sakamoto since including a power source for powering the light source, and a switching device electrically connected between the power source and the light source is commonly used to provide a controllable light source that can be operated in different burst modes to improve exposure in a step and scan system (Mizoguchi, col. 1, lines 1-16). 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Suita in view of Sakamoto in view of Lee (KR100620160, document included with Office Action).
Regarding claim 14, Suita discloses an exposure system (Fig. 1), comprising a plurality of components and a plurality of reticle transfer devices configured to convey at least one reticle between different components (Figs. 1-2, 6, 7, 13, 15, 17, the exposure apparatus EX includes a transport vehicle V, mask library LB, transfer device H1, mask loader system H2, mask carrier 21, exposure unit S, among other structures), 
the reticle transfer devices comprises 
a bearing member, configured to bear the reticle (Figs. 1, 6-7, 15, 17, mask case 30 bears the mask M); 
a light source, the light source being arranged on, a side for bearing the reticle, of the bearing member, to emit an irradiation light to the reticle, wherein a reflected light is formed when the irradiation light is irradiated onto the reticle (Figs. 1, 4, 6-7, 15, 17, page 6, second full paragraph, page 9, third full paragraph (paragraph beginning with “As shown in Fig. 7”) and fourth full paragraph, page 18, mask case transport unit 61 includes second detection unit 63b that irradiates the pattern surface Ma of the mask M with light using light beam LB3 emitted from an LED. The detection unit 63b is arranged on a side of mask case 30 bearing the mask M);
a light detector, configured to obtain the reflected light and generate a light detection signal based on the reflected light (Figs. 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, page 18, mask case transport unit 61 includes second detection unit 63b that detects light reflected from the pattern surface MA of the mask M); 
wherein the reticle transfer device further comprises a base and a mechanical member (Figs. 6-7, 15, 17, page 8, transport apparatus H1 includes mask case transport unit 61 and a holding unit 64 of a horizontal drive part 67 connected to raising/lowering drive part 68), an end part of one end of the mechanical member being fixed to the base (Figs. 6-7, 15, 17, page 8, mask case transport unit 61 is attached to holding unit 64 of horizontal drive part 67 on one side of mask case transport unit 61), an end part of the other end of the mechanical member being connected to the bearing member (Figs. 6-7, 15, 17, mask case transport unit 61 is connected to mask case 30 on the upper surface of the mask case transport unit 61), the mechanical member and the bearing member together forming a mechanical arm (Figs. 1, 2, 6-7, 13, 15, 17, page 8, page 9, the mask case transport unit 61 and mask case 30 form an arm to move the mask M), the mechanical member being configured to move along a first preset path to convey the reticle between the different components (Figs. 1-2, 6-7, 13, 15, 17, pages 10-11, mask case transport unit 61 transports the mask M within mask case 30 into and out of storage unit 65 and temporary storage unit 66 or to transport vehicle V), the light source being connected to the mechanical member (Figs. 6-7, page 6, second full paragraph, page 9, third full paragraph and fourth full paragraph, page 18, mask case transport unit 61 includes second detection unit 63b that irradiates the pattern surface Ma of the mask M with light using light beam LB3 emitted from an LED). Although Suit discloses a controller (Figs. 1, 6, 7, page 9, third full paragraph and fourth full paragraph, controller CONT), Suita does not appear to explicitly describe the controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal. 
Sakamoto discloses a controller, electrically connected to the light detector and configured to determine whether particulate matter exists on a surface of the reticle based on the light detection signal (Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a controller, electrically connected to the light detector as taught by Sakamoto with the light detector in the reticle transfer device as taught by Suita since including a controller, electrically connected to the light detector is commonly used to facilitate automatic and accurate detection of defects during inspection (Sakamoto, col. 1, lines 57-59).
Suita as modified by Sakamoto does not appear to explicitly describe wherein each of the reticle transfer devices comprises a bearing member, a light source, a light detector, a controller, a base member and a mechanical member as claimed. 
However, Lee discloses an exposure system, comprising a plurality of components and a plurality of reticle transfer devices configured to convey at least one reticle between different components (Figs. 1-7, page 2, paragraphs 1-3, page 3, Detailed Description paragraphs, page 4, paragraphs 1-7, an exposure apparatus includes a reticle loading apparatus including multiple transfer devices to transfer the reticle between stations), 
wherein each of the transfer devices (Figs. 1-7, page 2, paragraphs 1-3, page 3, Detailed Description paragraphs, page 4, paragraphs 1-7, reticle support 141, transfer arm 122, rotating arm 162) comprises:
a bearing member configured to bear a reticle (Figs. 2-7, abstract, transfer arm 122, pre-aligner 130, reticle support 141, rotation arm unit 160, rotating arm 162, and reticle stage 170 support a reticle);
a light source (Figs. 2-7, page 4, paragraphs 7-9, page 5, paragraphs 1-7, the transfer arm 122, pre-aligner 130, reticle support 141, rotation arm unit 160, reticle stage 170 support a reticle each include sensing units 210, 220, 230, 240, 250, 260, 270 having light emitting elements 211, 221, 231, 241, 251, 261, 271);
a light detector (Figs. 2-7, page 4, paragraphs 7-9, page 5, paragraphs 1-7, the sensing units include light receiving elements 212, 222, 232, 242, 252, 262, 272). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included multiple reticle transfer devices comprising a bearing member, a light source, a light detector as taught by Lee in the exposure system with the structure of the reticle transfer devices as taught by Suita as modified by Sakamoto since including a plurality of reticle transfer devices, each of the reticle transfer devices comprising the structural elements is commonly used to provide further detection of the reticle surface as the reticle is moved throughout the exposure system to provide appropriate disposition of the reticle based on the detected condition. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI. 
	Regarding claim 16, Suita as modified by Sakamoto in view of Lee discloses further comprising a photoetching machine, wherein the reticle transfer devices are configured to convey the at least one reticle in the photoetching machine (Suita, Figs. 1, 2, 4, 6-7, 13, 15, 17, pages 2-3, the exposure apparatus EX includes an exposure unit S and transport vehicle V, mask library LB, transfer device H1, and mask loader system H2 convey the mask M in the exposure apparatus EX, and Kobayashi, Fig. 14, paras. [0071]-[0076], the semiconductor device manufacturing apparatus is an exposure apparatus that includes the particle inspection apparatus, Lee, Figs. 1-7, page 2, paragraphs 1-3, page 3, Detailed Description paragraphs, page 4, paragraphs 1-7, an exposure apparatus includes a reticle loading apparatus including multiple transfer devices to transfer the reticle between station,).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto in view of Lee as applied to claim 14 above, and further in view of Heerens.
Regarding claim 15, Suita as modified by Sakamoto in view of Lee discloses a master controller (Suita, Figs. 1, 6, 7, page 2, page 9, third full paragraph and fourth full paragraph, controller CONT), electrically connected to the controller of each of the reticle transfer devices (Suita, Figs. 1, 6, 7, page 2, page 9, third full paragraph and fourth full paragraph, control device CONT controls operation of the entire apparatus including transfer device H1 and mask loader system H2), but Suita as modified by Sakamoto in view of Lee does not appear to explicitly describe a cleaning device, configured to clean the components; and the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle, wherein the component to be cleaned refers to a last component along a transfer path of the reticle when it is determined that the particulate matter exists on the surface of the reticle.
Heerens discloses describe a cleaning device, configured to clean the components (Figs. 2, 4, paras. [0021], [0022], [0028]-[0029], [0049], [0061], [0063]-[0069], the cleaning tool cleans components in an apparatus); and 
the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of an object, wherein the component to be cleaned refers to a last component along a transfer path of the object when it is determined that the particulate matter exists on the surface of the reticle (Figs. 2, 4, paras. [0021], [0049], [0061], [0063]-[0069], the cleaning tool cleans the components to remove contaminants as directed by control system 150 based on a determination that contamination is present. When contamination is detected on the surface of a substrate supported on a substrate table, the substrate is removed and the substrate table is cleaned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a cleaning device, configured to clean the components, and the master controller connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of an object, wherein the component to be cleaned refers to a last component along a transfer path of the object when it is determined that the particulate matter exists on the surface of the reticle as taught by Heerens in the exposure system with the reticle transfer devices having the master controller and controllers as taught by Suita as modified by Sakamoto in view of Lee since including a cleaning device, configured to clean the components and a master controller, electrically connected to the controller of each of the reticle transfer devices, and connected to the cleaning device, wherein the master controller is configured to control the cleaning device to clean a component to be cleaned responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle, wherein the component to be cleaned refers to a last component along a transfer path of the reticle when it is determined that the particulate matter exists on the surface of the reticle is commonly used to provide automated cleaning without opening a lithography apparatus to provide improved throughput (Heerens, paras. [0013], [0067]-[0068]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suita as modified by Sakamoto in view of Lee as applied to claim 16 above, and further in view of Nakahara et al. (US Patent No. 5,442,163, Nakahara hereinafter).
Regarding claim 17, Suita as modified by Kobayashi Sakamoto in view of Lee discloses a master controller (Suita, Figs. 1, 6, 7, page 2, page 9, third full paragraph and fourth full paragraph, controller CONT), and determining, by the controller, that the particulate matter exists on the surface of the reticle (Sakamoto, Figs. 1, 2, 5, col. 2, lines 39-68, col. 3, lines 1-18, col. 3, lines 67-68, col. 4, lines 1-5, col. 5, lines 12-15, control unit 20 determines the presence of particles from the reflected intensity signal produced by the detecting unit 17), but Suita as modified by Sakamoto in view of Lee does not appear to explicitly describe further comprising a display device, wherein the display device is electrically connected to the master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to determining, by the controller.
Nakahara discloses a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to a determination (Figs. 1-2, col. 4, lines 61-68, col. 5, lines 1-17, lines 45-55, col. 6, lines 37-55, col. 8, lines 34-55, a display and operation section 19 is connected to a computer controlling the apparatus. The display section 19 displays a warning upon determining a condition of the apparatus is abnormal and displays the locations of the abnormalities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to a determination as taught by Nakahara in the system including the master controller and the controller determining that the particulate matter exists on the surface of the reticle as taught by Suita as modified by Sakamoto in view of Lee since including a display device, wherein the display device is electrically connected to a master controller, the master controller controls the display device to emit an alarm and display a transfer path of the reticle responsive to determining, by the controller, that the particulate matter exists on the surface of the reticle is commonly used to provide operation information to a user to permit appropriate maintenance to the system and disposition of the reticles in the system. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882